[Cite as Cash v. Love Nails & Spa, L.L.C., 2022-Ohio-1143.]




                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                            BUTLER COUNTY




 RENEE CASH,                                            :

        Appellant,                                      :     CASE NO. CA2021-10-130

                                                        :          OPINION
     - vs -                                                         4/4/2022
                                                        :

 LOVE NAILS & SPA, LLC, et al.,                         :

        Appellee.                                       :




          CIVIL APPEAL FROM BUTLER COUNTY COURT OF COMMON PLEAS
                            Case No. CV2020 03 0615


Wright & Schulte, LLC, and Robert L. Gresham and Michael L. Wright, for appellant.

Marshall Dennehey Warner Coleman & Goggin, and David E. Williamson and Donielle S.
Robinson, for appellee, Love Nails & Spa, LLC.



        S. POWELL, J.

        {¶ 1} Appellant, Renee Cash, appeals the decision of the Butler County Court of

Common Pleas granting summary judgment to appellee, Love Nails & Spa, LLC ("LNS"), in

this case arising from a slip and fall accident that occurred at the local LNS nail salon. For

the reasons outlined below, we affirm the trial court's decision.
                                                                           Butler CA2021-10-130

       {¶ 2} On March 20, 2020, Cash filed a complaint against LNS seeking to recover

for injuries she sustained to her left knee on the cold, rainy afternoon of January 23, 2019

when she slipped and fell on an "untreated, wet area" inside the LNS nail salon located in

West Chester, Butler County, Ohio. LNS filed an answer to Cash's complaint generally

denying Cash's allegations.

       {¶ 3} On January 26, 2021, LNS took Cash's deposition. As part of her deposition,

Cash testified that she did not know what the "wet" substance was that she slipped and fell

on while inside the LNS nail salon, what caused the floor inside the LNS nail salon to be

wet, how the floor inside the LNS nail salon where she fell got wet, and if anybody from LNS

had caused the floor where she slipped and fell to be wet. Cash also testified that she did

not know if anybody from LNS knew the floor where she slipped and fell was wet before

she fell, if anybody told LNS about the floor being wet prior to her fall, and if anybody had

complained to LNS about the floor being wet before she fell. Cash further testified that she

did not know how long the floor inside the LNS nail salon had been wet prior to her fall.

       {¶ 4} On April 7, 2021, Cash took the deposition of Kim Lien Vu, the owner of LNS.

As part of her deposition, Vu testified that "we must clean, sweep, mop the salon nightly,"

but that "everybody check the floor for any hazardous item" throughout the day and "[t]hey

must clean it up and take the action right away." Vu also testified that during LNS' business

hours that "[e]verybody must check * * * on any time, yeah." Vu further testified that for

manicures that "we just get a little bowl out and little water" so "it should not spill. Like little

bowl." Vu then testified that when the manicure is over that "we'll take it back to the sink

and pour it out." Thereafter, when asked what LNS' practice was if somebody discovers

something "wet" on the floor, or that there has been a spill, Vu testified in accordance with

LNS policy, "[a]nyone see it, they must do it * * * [i]mmediately."

       {¶ 5} On April 28, 2021, LNS filed a motion for summary judgment. In support of

                                                -2-
                                                                          Butler CA2021-10-130

its motion, LNS argued that it was entitled to summary judgment in its favor because Cash

could not identify the hazard that caused her to fall. LNS also argued that, even if Cash

could identify the hazard that caused her fall, Cash failed to produce any evidence indicating

LNS created the hazard. LNS further argued that it was entitled to summary judgment

because Cash failed to produce any evidence that it had actual or constructive notice of the

hazard that caused Cash to slip and fall.

       {¶ 6} On September 27, 2021, the trial court granted LNS' motion for summary

judgment. In so holding, the trial court determined that although "[a] genuine issue exists

for trial as to Cash's ability to identity or explain the reason for her fall" given her deposition

testimony that she slipped and fell on a wet area inside the LNS nail salon, granting

summary judgment to LNS was nevertheless proper. This is because, as stated by the trial

court, the record was devoid of any evidence that LNS "created the hazard" that caused

Cash to slip and fall. The trial court also found granting summary judgment to LNS was

proper because there was "no evidence regarding how long the floor was wet," and because

there was "no evidence that [LNS] knew or should have known the floor was wet and failed

to clean it up." "Thus," the trial court stated, "the only conclusion reasonable minds could

reach is that [LNS] did not have actual or constructive knowledge of the hazard."

       {¶ 7} Cash now appeals the trial court's decision granting LNS' motion for summary

judgment, raising the following single assignment of error for review.

       {¶ 8} THE LOWER COURT ERRED WHEN IT FAILED TO FIND A QUESTION OF

FACT     WAS     RAISED      AS    TO    WHETHER        DEFENDANT         HAD     ACTUAL       OR

CONSTRUCTIVE KNOWLEDGE OF THE HAZARD CAUSING RENEE CASH TO SLIP[,]

FALL[,] AND INJURE HERSELF.

       {¶ 9} Cash argues the trial court erred by granting summary judgment to LNS

because a genuine issue of material fact exists as to whether LNS had actual or constructive

                                                -3-
                                                                        Butler CA2021-10-130

knowledge of the hazard that caused her to slip and fall to the floor. We disagree.

       {¶ 10} "'To establish negligence in a slip and fall case,"' such as the case here, '"it is

incumbent upon the plaintiff to identify or explain the reason for the fall.'" Matthews v. Tex.

Roadhouse Mgmt. Corp., 12th Dist. Butler No. CA2020-03-037, 2020-Ohio-5229, ¶ 8,

quoting Stamper v. Middletown Hosp. Assn., 65 Ohio App.3d 65, 67-68 (12th Dist.1989).

"[I]t is also incumbent upon the plaintiff in a slip and fall case to introduce evidence

demonstrating that: '(1) the defendant was responsible for placing or creating the hazard,

(2) the defendant had actual notice of the hazard and failed to give the plaintiff adequate

notice of its presence or remove it promptly, or (3) that the hazard had existed for a sufficient

length of time as to warrant the imposition of constructive notice, i.e., the hazard should

have been found by the defendant.'" Spitzer v. Frisch's Restaurants, Inc., 12th Butler No.

CA2020-12-128, 2021-Ohio-1913, ¶ 9, quoting Anderson v. Jancoa Janitorial Servs., 12th

Dist. Butler No. CA2019-01-018, 2019-Ohio-3617, ¶ 27, citing Baker v. Meijer Stores L.P.,

12th Dist. Warren No. CA2008-11-136, 2009-Ohio-4681, ¶ 27.

       {¶ 11} In this case, just as the trial court found, the record is devoid of any evidence

that LNS created the hazard that caused Cash to slip and fall inside the LNS nail salon on

the day in question, January 23, 2019. The record is also devoid of any evidence regarding

how long the floor of the LNS nail salon where Cash fell may have been wet. The record is

further devoid of any evidence that LNS knew or should have known that the floor inside

the LNS nail salon was wet and failed to clean it up. Therefore, even when assuming the

trial court correctly determined that "[a] genuine issue exists for trial as to Cash's ability to

identity or explain the reason for her fall," because Cash failed to provide any evidence as

it relates to the other three elements necessary to establish negligence in a slip and fall

case, a finding of negligence on the part of LNS cannot be had. Accordingly, finding no

merit to any of Cash's claims raised herein, Cash's single assignment of error lacks merit

                                               -4-
                                                Butler CA2021-10-130

and is overruled.

      {¶ 12} Judgment affirmed.


      M. POWELL, P.J., and BYRNE, J., concur.




                                       -5-